DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 & 11-13 are currently pending on the application, of which claim 1 has been amended and claims 2-10 have been canceled.
In light of the amendments to the claims all previous rejections are withdrawn.
The previous rejection to the claims under 35 U.S.C. 103 is withdrawn in order to present a new grounds of rejection (see rejection below)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US20180092505A1) in view of Shabtai (US20160338566A1), Bluestone (US6199565B1), Meier et al. (US20180140166A1), Zabala (ES1141392U), and Gonska et al. (US20060060229A1).
Simon discloses a portable rinsing system for glasses (abstract, [0008]) comprising: a cabinet (Fig.1 ref 12); a second container (see [0041] waste water receptacle); a dispenser (see Figs.1-2, better seen in Fig.3 combination of refs 30 & 40) mounted in a collection basin (Fig.3 ref 50, see also Figs.7-8) that traverses into a countertop (see Fig.7 recessed into top of cabinet); a pump (Fig.3 ref 80) mounted in an interior of the cabinet (see Figs.3 & 7-8); a drain (Figs.5 & 7 ref 68A) integrated into the collection basin; the collection basin being in fluid communication with the second container through the drain (see Fig.7 also [0041]); a clean water tube (Fig.7 ref 162) that connects from a source into an inlet of the pump; a fluid transfer tube (see Fig.7 refs 60, 110, & 164) that connects an outlet of the pump to the dispenser; the pump being in fluid communication with the dispenser through the outlet and fluid transfer tube [0036]; a dirty water tube (Fig.7 ref 166) that connects a drain to a second container [0041]; the dispenser comprising a grate (Fig.3 ref 40); and a nozzle (Fig.3 ref 30); the grate being mounted in the collection basin (see Fig.8) with the nozzle being mounted perpendicularly to the grate (see Fig.7), opposite the collection basin (see Fig.7), and in fluid communication with the outlet of the pump (see Fig.7, see also [0035 & 0041]); an activation switch (Figs.3 & 7 ref 126/128), electrically coupled to the pump [0038], which activates upon depression of the grate [0040] which allows for the pump to transition from an active state to an inactive state [0040-0042]. The term handle is interpreted to mean any such element that is graspable, in this case the cabinet of Simon has graspable sides (see Fig.1 refs 14, 16, & 18) thereby defining a plurality of handles. Simon does not disclose the switch being integrated with the grate, however such a feature would have been obvious rearrangement of parts as one of ordinary skill in the art could have arranged the switch in any location on either the grate itself or on any part that contacts the grate in order to produce to effect of activation upon depression. A skilled artisan would not anticipate any unexpected result from the movement of a switch from on location to another so long as the operating characteristics of the switch are not changed in the process, see MPEP 2144.04(VI)(C). Thus, one of ordinary skill in the art would have found the placement of the activation switch to be integrated with the grate and at an outlet of the pump to be a design choice possible by one of ordinary skill in the art. Simon does not explicitly disclose a first and second container within a cabinet, slide rails, or the containers having a handle. However, such features are known in the art, as evidenced by Shabtai, Gonska, Meier, and Bluestone.
Shabtai discloses an art related washing apparatus for bottles (abstract) that the apparatus utilizes two offset removable containers (Fig.1 refs 102 & 104, [0027]). The containers are removable via sliding [0024] in order to allow for filling, emptying, and cleaning [0027]. One of the containers is utilized for clean water, and the other is utilized for waste/drained water [0027]. Shabtai and Simon are analogous in the art of cleaning of cup shaped articles. The term handle is interpreted as any element that is capable of being grasped by a user. In this case since Shabtai discloses that the containers are slid off for emptying, filling, and cleaning, it is understood that at least some portion of the container is capable of being grasped by a user and thereby defines a handle. However, assuming arguendo that Shabtai does not disclose the feature of handles utilized on the containers, such features are well-known in the art as evidenced by Gonska. Shabtai is silent as to the specific mechanism of sliding of the containers, and thus does not disclose the feature of rails utilized on the containers. However, such features are known in the art as evidenced by Bluestone.
Gonska discloses a dishwasher with a dispenser (Fig.1), wherein the dispenser is a container (Fig.1 ref 54) that utilizes a handle (Fig.1 ref 50). Handles allow a user to remove/withdraw a reservoir/container with ease and comfort [0016]. One of ordinary skill in the art knows that a dishwasher is capable, and frequently used for, washing of glasses. Gonska and Simon are analogous in the art of glass washing machines.
Bluestone discloses a part washing apparatus (abstract), wherein a reservoir is utilized under a basin and the reservoir is supplied on rails (Col.5 lines 1-6) in order to allow easy removal and installation of the reservoir (Col.5 line 66 to Col.6 line 20) Both Bluestone and Simon are related as apparatuses for the washing of articles. Bluestone further shows the reservoir (Fig.4) within a housing, where it appears that the rail is mounted between the reservoir and the housing. Further, one of ordinary skill in the art knows that a parts washer is capable of washing/rising glasses. However, assuming arguendo that Bluestone does not disclose the presence of the rail between the reservoir and the housing, the following alternative explanation is provided. The feature of a rail being mounted between a cabinet and the element which is intended to slide is well known in the art, as evidenced by Meier.
Meier discloses a pull-out guide for a washing appliance (abstract), for example a dishwasher [0002, 0021]. Meier further discloses a rail (Fig.4 ref 5) is mounted on a sidewall of a cabinet (see Fig.4 ref 3) for the movement of a storage receptacle (Fig.5 ref 4) into, and out of, a cabinet of a dishwasher. Meier and Simon are analogous in the art of washing apparatuses, further one of ordinary skill in the art knows that a dishwasher is capable, and frequently used for, washing of glasses.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the Simon to include fill and waste containers, in a modular manner, within a common housing (i.e. cabinet) in order to provide a simple, quick, easy, and safe manner to clean items without any external sources or drains (Shabtai [0022]) and allow for easier filling, cleaning and emptying (Shabtai [0027]). Further, since Shabtai indicates a desire for sliding movement of the containers, but does not mention the specific mechanism a skilled artisan would have found it obvious to provide a rail mounted on the cabinet for each container to allow the containers to be installed and removed easily for servicing, cleaning, filling, and emptying (Bluestone Col.5 lines 1-6, Col.5 line 66 to Col.6 line 20, Shabtai [0027]). Furthermore, it is in the purview of one of ordinary skill in the art to provide a known configuration for a rail and receiving receptacle when the details of one are not provided. The inclusion of the first container would naturally be provided so that the clean water tube connects the pump to the container for supplying the liquid to the pump and nozzle. A skilled artisan would find it obvious containers of Modified Simon to provide handles in order to allow a user to remove said containers with comfort (Gonska [0016]). Furthermore, assuming arguendo that the cabinet sides of Simon does not read on handles, such a feature is well-known as evidenced by Zabala.
Zabala discloses a machine for glass cleaning (abstract), wherein a plurality of handles and wheels (Fig.1 refs 2 & 3) are utilized in order to facilitate transport of the machine [0036]. The handles are provided on a side of a casing of the machine (see Fig.1). Zabala and Choi are analogous in the art of glass washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the system of Choi to utilize a plurality of handles and wheels, as disclosed by Zabala in order to facilitate transport of the system (Zabala [0036]).

As to claim 13, Modified Simon teaches the system of claim 1 further comprising: an internal power supply (Simon Fig.6 ref 100 batteries) with a housing/cabinet (Simon Fig.1 ref 12) of the system. The batteries are provided in a different region than that where fluid flows (Simon see Figs.3 & 6 showing the batteries supplied in a chamber ref 20 and not in the drain pan ref 50). The batteries also supply power to the motor of a pump and are electrically connected to the activation switch (Simon [0036, 0038]).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US20180092505A1), Shabtai (US20160338566A1), Bluestone (US6199565B1), Meier et al. (US20180140166A1), Zabala (ES1141392U), and Gonska et al. (US20060060229A1) as applied to claim 1 above, and further in view of Sim (KR20160093971A) and Han (US20030140947A1).
As to claim 11, Modified Simon does not explicitly disclose a control circuit within a cabinet and connected to the pump and a HID on the cabinet and connected to the pump and control circuit, however such features are known in the art, as evidenced by Sim and Han.
Sim discloses a tumbler washing apparatus (abstract) in which a control unit (Fig.1 ref 14 reads on HID device, as it accepts human input) is laterally integrated into a cabinet and allows for a user to adjust fluid pressure via the control unit (see 4th page, third and fourth to last paragraphs). Simon and Sim are analogous in the art of cleaning cup shaped articles. Sim does not explicitly disclose a control circuit, but it is nearly inherent that a control unit which adjust pressure would provide some amount of a control circuit between the pump and control unit. Further, control of pumps via a control unit are known to utilize circuitry, as evidenced by Han. Han discloses a dishwasher and method (abstract), wherein it is known that spray pressure control utilizes an electrical control circuit between a pump and computer (see Fig.2 ref 30, pump motor circuit, and ref 20, control unit). Simon and Han are related as devices used for cleaning glassware.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Simon to include a control unit in order to allow for adjustment of fluid pressure (see 4th page, third and fourth to last paragraphs), which incorporates some amount of electrical circuitry between a pump and control unit (see Han Fig.2). Further, since the pump is located within an interior of the cabinet, at least some, if not all, the electric circuit would be located within the cabinet.

As to claim 12, Modified Simon teaches the system of claim 11, wherein Shabtai discloses that it is known to provide level sensors in each container in order to validate safe operation [0034]. The level sensor communicates with a controller in order to allow for control of the amount of fluid sent during the process [0037, 0039, & 0041]. Thus, it would have been obvious to include such level sensors within the containers (which are in the interior compartment) along with the controller and control circuit to perform such control in order to validate safe operation and control the amount of fluid. Further, one of ordinary skill in the art knows that providing information of fluid levels within each container would allow a user to know when a level of fluid within a certain container is low. Such a modification would provide a plurality of level sensors electronically connected to the control circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Celli (EP3032995B1) discloses a glass washing apparatus with a basin, grate, and depressing system that operates fluid flow through to the glass being washed (see Fig.1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suh (KR101735449B1) discloses a glass washing apparatus with multiple containers, a basin, and a grate (see Figs.1-2b). Suh further discloses a depressing system for actuation of water flow to a glass (Fig.2c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liebi (CH711106A2) discloses a cleaning device wherein fresh and waste water tanks are utilized (refs 1 & 8) with level sensors (refs 2 & 7) to allow for use without external connection (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Friedrich (EP3205357A1) discloses a cleaning device having a slidably removable container (Figs.1-2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (KR101626251B1) discloses a washer with two slidable containers (Figs.1-2) disposed next to each other, and under a basin (ref 100).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711